PER CURIAM:
Anthony Eugene Brooks appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brooks v. City of Newport News, No. 2:07-cv-00574-HCM-JEB (E.D.Va. Dec. 18, 2007). We deny Brooks’ motions for appointment of counsel and to provide service. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.